Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,574,633 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In light of the terminal Disclaimer filed on December 20, 2021 and approved December 20, 2021, claims 1-13 stand allowed.

Claims 1-13 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Freeman et al (hereinafter “Freeman”) U.S. Patent Application Publication No. 2005/0149732 A1
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335,
1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-59 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various 
The primary reference Freeman (U.S. Patent Application Publication No. 2005/0149732 A1) is directed to an invention that authenticate devices and establish secure connections between devices using static Diffie-Hellman key pairs.  A first device obtains in a trusted manner a static DH public key of a second device prior to negotiation.  The second device negotiates a secure connection to the first device using a shared secret created from the static DH public key, which serves as both a claim on the second device's identity and an encryption key.  The static DH public key can be used to establish subsequent secure, authenticated communications sessions. 
Freeman however does not at least teach or suggest at least: generating a second device session identifier using the static second device public key and the cryptographic nonce; matching the second device session identifier to the blinded static second device public key; authenticating the second computing device based on the matching; and conducting a payment transaction using the payment credential as recited in claims 1 and 22
Moreover, the missing claimed elements from Freeman are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Freeman disclosure because: such would have changed the basic working principles and the operation of Freeman which is silent with respect to " generating a second device session identifier using the static second device public key and the cryptographic nonce; matching the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
•    Khan (U.S. Patent Application Publication No. 2015/0213433 A1).
•    Smets (U.S. Patent Application Publication No. 2014/0365776 Al).
•   Little (U.S. Patent No. 7,707420 B1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 - 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 2, 2022